Judgment and order reversed and newtrial granted, costs to abide the event. The evidence clearly shows plaintiff to have been negligent. He himself set up the collar with the projecting setscrews and connected the shafting, erected the platform on which he stood, and decided how high he would build it. He was fully aware of the dangers from these revolving screws catching his clothing. He was not relieved from taking care because told to have the job finished that day. In order to measure the space above this collar plaintiff admits standing about a foot from this shafting. He was free to determine for himself his position. (Bourdon v. Plaza Operating Co., 160 App. Div. 768). Apparently an inadvertent step brought his clothing into contact — an act for which he has only himself to blame. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.